           Case 2:19-cr-00300-JCM-EJY Document 118
                                               117 Filed 05/11/20
                                                         05/08/20 Page 1 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South Fourth Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00300-08-JCM-EJY
9                                        )
                       Plaintiff,        )
10                                       )
     vs.                                 )                 STIPULATION TO CONTINUE
11                                       )                 SENTENCING
     FERNANDO RAMIREZ, JR.,              )
12
                                         )
13
                       Defendant.        )
     ____________________________________)
14

15          IT IS HEREBY STIPULATED AND AGREED by and between defendant,
16
     FERNANDO RAMIREZ JR., by and through his counsel, Chris T. Rasmussen, Esq., and the
17
     United States America, by its counsel, Jamie Leigh Mickelson, Assistant United States Attorney,
18
     that the above-captioned matter currently scheduled for sentencing on May 22, 2020 at 11:00
19
     a.m. be vacated and continued for 60 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. Defense counsel has been unable to prepare for sentencing with the client due to the
23
     Covid-19.
24
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
25
     and the Defendant has no objection to this continuance;
26
            4. Denial of this request could result in a miscarriage of justice;
27
            5. For all the above- stated reasons, the ends of justice would best be served by a
28                                                     1
           Case 2:19-cr-00300-JCM-EJY Document 118
                                               117 Filed 05/11/20
                                                         05/08/20 Page 2 of 4



1
     continuance of the sentencing date by 60 days.
2
            6. This is the first request for continuance.
3
            DATED this 8th day of May, 2020.
4

5

6    /s/ Chris T. Rasmussen                                  /s/ Jamie L. Mickelson
     _________________________                              ______________________________
7    CHRIS T. RASMUSSEN, ESQ.                                JAMIE L. MICKELSON
     Attorney for Defendant                                  Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
           Case 2:19-cr-00300-JCM-EJY Document 118
                                               117 Filed 05/11/20
                                                         05/08/20 Page 3 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South Fourth Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:18-cr-00300-08-JCM-EJY
9                      Plaintiff,        )
                                         )
10         vs.                           )                 FINDINGS OF FACT AND
                                         )                 CONCLUSIONS OF LAW
11                                       )
     FERNANDO RAMIREZ, JR.,              )
12
                                         )
13                     Defendant.        )
     ____________________________________)
14
                                          FINDINGS OF FACT
15
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. Defense counsel has been unable to prepare for sentencing with the client due to the
18
     Covid-19.
19
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
20
     and the Defendant has no objection to this continuance;
21
                                       CONCLUSIONS OF LAW
22
            1. Denial of this request would result in a miscarriage of justice;
23
            2. For all the above-stated reason, the ends of justice would best be served by a
24
     continuance of the sentencing date for 60 days.
25

26

27

28                                                     3
           Case 2:19-cr-00300-JCM-EJY Document 118
                                               117 Filed 05/11/20
                                                         05/08/20 Page 4 of 4



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )             Case No.: 2:18-cr-00300-08-JCM-EJY
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )             ORDER
7                                        )
     FERNANDO RAMIREZ, JR.,              )
8                                        )
                       Defendant.        )
9
     ____________________________________)
10          Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for May 22,
11                                                                      July 22
     2020, at the hour of 11:00 a.m., be vacated and continued to ___________________, 2020, at the
12            10:00
     hour of ______a.m./p.m.
13                May______
                       11, 2020.
            DATED this       day of May, 2020.
14

15                                                     __________________________________
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                 4
